Exhibit 10.1


November 5, 2012


Hickory Tech Corporation
221 East Hickory Street
P.O. Box 3248
Mankato, MN 56002-3248
Attn:  The Office of the Chief Financial Officer,
            David A. Christensen
 
    Re:  Waiver Letter


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of August 11, 2011,
among Hickory Tech Corporation (the “Borrower”), CoBank, ACB, as Administrative
Agent, Lead Arranger, Bookrunner, Swingline Lender, Issuing Lender and a Lender,
Union Bank, N.A., as Syndication Agent and a Lender, SunTrust Bank, as
Documentation Agent and a Lender, and such other Lenders as from time to time
may become a party thereto (as amended by that certain Incremental Term Loan
Agreement, dated as of March 1, 2012, and as the same has otherwise been and may
further be amended, modified, supplemented, extended or restated, the “Credit
Agreement”).  Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Credit Agreement.


Waiver


Pursuant to Section 8.01(o)(i) of the Credit Agreement, the Borrower has
represented and warranted to the Administrative Agent and the Lenders that all
financial statements of the Borrower and its Subsidiaries that have been
furnished to the Administrative Agent pursuant to the Credit Agreement are
complete and correct and have been prepared in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of unaudited
interim financial statements.  Pursuant to Sections 9.1(a) and 9.1(b) of the
Credit Agreement, all financial statements of the Borrower and its Subsidiaries
that are required to be furnished to the Administrative Agent pursuant to the
Credit Agreement are required to be prepared in accordance with GAAP.  Pursuant
to Section 10.4 of the Credit Agreement, the Borrower is required to, and to
cause its Subsidiaries to, maintain a system of accounting as may be required or
may be necessary to permit the preparation of financial statements in accordance
with GAAP.  The Borrower has notified the Administrative Agent that its
accounting for interest rate swaps in the financial statements of the Borrower
and its Subsidiaries that have been furnished to the Administrative Agent was
not in accordance with GAAP, and, as a result, the Borrower has breached the
provisions of the Credit Agreement described in this letter agreement (such
breaches, collectively, the “Specified Defaults”).  The Borrower has requested
that the Required Lenders waive the Specified Defaults.  In reliance on the
written representations, warranties and confirmations of the Loan Parties
contained herein, upon the effectiveness of this letter agreement as set forth
below, the Required Lenders hereby waive the Specified Defaults.


 
 

--------------------------------------------------------------------------------

 
 
Reaffirmation
 
 
By its execution hereof, each of the Guarantors listed below hereby consents and
agrees to the terms and provisions of this letter agreement and consents and
agrees that its guaranty of the Guaranteed Obligations set forth in the Guaranty
Agreement and the pledge of its assets to secure such guaranty set forth in the
Collateral Agreement, the Mortgages and each other Security Document remain in
full force and effect and continue to be the legal, valid and binding obligation
of it, enforceable against it in accordance with the terms thereof.
 
General
 
Except as expressly provided by this letter agreement, the terms and provisions
of the Credit Agreement and the other Loan Documents are hereby ratified and
confirmed and shall continue in full force and effect.  By agreeing to this
letter agreement as acknowledged below, the Borrower hereby certifies and
warrants to the Administrative Agent and the Lenders that after giving effect to
the waiver herein, each of the representations and warranties contained herein,
in the Credit Agreement and in the other Loan Documents are true and correct as
of the effective date of this letter agreement with the same effect as though
made on such effective date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such
specific date) and that no event has occurred and is continuing that would
constitute a Default or an Event of Default.  The waiver contained herein shall
not constitute a course of dealing among the Borrower or any other Loan Party
and the Administrative Agent or any Lender, and, except as expressly set forth
herein, shall not constitute a waiver of any Default or Event of Default, now or
hereafter arising, or an amendment of any provision of the Credit Agreement or
the other Loan Documents.  The Borrower hereby reconfirms its obligation to
reimburse the Administrative Agent and the Lenders for all costs associated with
the negotiation, execution, enforcement and administration of this letter
agreement and the Credit Agreement, including, without limitation, reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders  This letter agreement shall be governed by, construed and enforced in
accordance with all provisions of the Credit Agreement, including choice of law
provisions, and may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement.  Any such counterpart may be delivered by facsimile, e-mail or
similar electronic transmission and shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this letter agreement.
 
 
 [Signatures commence on following page.]
 


 
 
 

--------------------------------------------------------------------------------

 
 




       Please evidence your acknowledgment of and agreement to the foregoing by
executing this letter agreement in the place indicated below.
 
 

    Sincerely,                  COBANK, ACB, as the Administrative Agent and a
Lender                  By:   /s/ Ted Koerner          Ted Koerner         
Managing Director   

 
 
 
Acknowledged and agreed to:


HICKORY TECH CORPORATION,
as the Borrower


 

By:   /s/ David A. Christensen       
David A. Christensen
     
Chief Financial Officer and Secretary
   

 
    
MANKATO CITIZENS TELEPHONE COMPANY,
HEARTLAND TELECOMMUNICATIONS COMPANY OF IOWA,
CABLE NETWORK, INC.,
CRYSTAL COMMUNICATIONS, INC.,
NATIONAL INDEPENDENT BILLING, INC.,
MID-COMMUNICATIONS, INC.,
ENVENTIS TELECOM, INC.,
IDEAONE TELECOM, INC., and
ENTERPRISE INTEGRATION SERVICES, INC.,
each as a Guarantor
 
 

 

By: /s/ David A. Christensen     Name:
   David A. Christensen
    Title:
   Chief Financial Officer and Secretary
   

 
 

--------------------------------------------------------------------------------
